                              Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 1 of 17
                                                          JOSEPH T. LABRUM III)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                           21-033


                                           81,7('67$7(6',675,&7&2857
                                                                                  IRUWKH
                                                             (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                      Rusbael Sanchez-Olivas                                                      &DVH1R 21-MJ-579




                               Defendant(s)


                                                            CRIMINAL COMPLAINT
           ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                May 2017 to September 2, 2018                       LQWKHFRXQW\RI             Philadelphia       LQWKH
      Eastern              'LVWULFWRI               Pennsylvania                WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                         Offense Description
 21 USC Sec. 846 and 841 (b)(1)(A)                        Conspiracy to distribute and possess with intent to distribute 400 grams or more
                                                          of fentanyl.




           7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 From on or about May 2017 to on or about September 2, 2018, in the Eastern District of Pennsylvania, and elsewhere,
 defendant Rusbael Sanchez-Olivas conspired to distribute and possess with intent to distribute, 400 grams or more,
 that is, approximately 5 kilograms, of fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. Sections 846
 and 841(b)(1)(A).


           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u

                                                                                                                    s/DAVID B. CLEE
                                                                                                                   Complainant’s signature

                                                                                                         David B. Clee, Task Force Officer, DEA
                                                                                                                    Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH            March 26, 2021                                                                                   s/RICHARD A. LLORET
                                                                                                                      Judge’s signature

&LW\DQGVWDWH                               Philadelphia, PA                                        Hon. Richard A. Lloret, U.S. Magistrate Judge
                                                                                                                    Printed name and title
            Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 2 of 17




                                           AFFIDAVIT

       I, David B. Clee, Task Force Officer (TFO), Drug Enforcement administration (“DEA”),

Philadelphia, Pennsylvania, being duly sworn, state:

       1.      I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18 of the United States Code, in that I am empowered by

law to conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United

States Code, Section 2516. I have been a Task Force Officer with the DEA since July of 2011

and have been assigned to the DEA Philadelphia Field Division Task Force Group 32, a Task

Force of Law Enforcement Officers working under a High Intensity Drug Trafficking Area

(HIDTA) and consisting of DEA agents and members of the Philadelphia Police Department,

Bensalem Township Police Department, and Commonwealth of Pennsylvania Office of Attorney

General. Prior to my employment with the DEA, I was a Narcotics Investigator employed by

the Bensalem Township Police Department, Bucks County, Pennsylvania for approximately ten

years. I have specialized training and experience in narcotics smuggling and distribution

investigations, including, but not limited to, the means and methods used by traffickers to import

and distribute narcotics, interdiction, smuggling methods, and the concealment and laundering of

proceeds from illicit drug trafficking activities. I have participated in hundreds of narcotics

investigations, debriefed or participated in debriefings of hundreds of defendants, informants,

and witnesses who had personal knowledge regarding major narcotics trafficking organizations,

and have participated in all aspects of drug investigations. I, David B Clee, being duly sworn,

depose and say:

               2.      Pursuant to an ongoing drug investigation, which began in May 2017,


                                                 1
              Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 3 of 17




investigators identified Manuel LOPEZ-Avitia as the head of a large-scale Mexican drug

trafficking organization, operating throughout the U.S., and involved in the distribution of multi-

kilogram quantities of methamphetamine, cocaine, heroin, and fentanyl. LOPEZ-Avitia was

found to have multiple criminal associates and drug customers in Pennsylvania, including

maintaining a drug “stash” house at 316 Calvert Street in Whitehall, Pennsylvania. The house

was operated by members of his drug organization, LOPEZ-Avitia was observed at the residence

on numerous occasions, and frequently stayed there for extended periods of time. Through the

analysis of telephone toll records of numerous cellular telephones used by LOPEZ-Avitia, and

surveillance of LOPEZ-Avitia, and the “stash” house location, investigators identified multiple

criminal associates and drug customers. These criminal associates included the identification of

Mexican brothers Ebert CABRERA and Rudy CABRERA. Ebert CABRERA was determined to

reside in Allentown, Pennsylvania, and Rudy CABRERA was determined to reside in New York

and Michigan; and Dominican brothers Jose GENAO-Caba, Franklin GENAO-Caba and

Francisco-GENAO-Caba from Philadelphia, PA and Camden, NJ. The associates also included

Mexican Jaiden PADILLA and Colombian Dabinsson NINO-Meyer who maintained the

Pennsylvania stash house, distributed drugs, and collected drug proceeds.

         3.        On June 9, 2017, discarded trash was collected from 316 Calvert Street,

Whitehall, PA and receipts for the purchase and activation of multiple pre-paid mobile phones, in

an alias name used by Jaiden PADILLA, were found along with other telephone numbers,

names, and addresses from Texas, and a scrap of paper with the name of Maria Chavez and a

Bank of America account number. On June 15, 2017, a concealed camera was installed on the

residence at 316 Calvert Street, Whitehall, PA.


                                                  2
              Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 4 of 17




         4.        On July 3, 2017, two Mexican males (subsequently identified as Manuel

LOPEZ-Avitia and Alberto Reyes-Castro), driving a gray 2016 Chevrolet Suburban, with

Pennsylvania registration KGH9272, registered to Franklin GENAO-Caba at 4246 J Street,

Philadelphia, PA, were observed visiting Franklin GENAO-Caba’s residence in Philadelphia and

then traveling to 316 Calvert Street, Whitehall, PA and meeting with Jaiden PADILLA who had

arrived in a U-Haul rental van. PADILLA’s SUV from Illinois was again observed parked in the

street and it appeared to have been stored in the garage while he was away. License plate reader

(LPR) information and phone toll location information showed that PADILLA and the gray

Chevrolet Suburban had been in the Atlanta, GA area in late June 2016, and records determined

that the U-Haul van PADILLA was observed with at the Calvert Street residence was rented by

him in Snellville, Georgia on June 30, 2017. Also, after PADILLA and the others were observed

returning to Calvert Street from Georgia, the pre-paid cellular phones found in the initial trash

search went inactive. Tolls from the telephones showed contact with Mexico, California, Texas,

Illinois, Pennsylvania, New Jersey, New York, and Georgia.

         5.        On July 9, 2017, discarded trash was again collected from the Calvert Street

house and found to contain a bank statement in the name of NINO-Meyer, addressed to the same

Whitehall address, which showed NINO-Meyer was in Georgia in May 2017, as well as in

Allentown, PA and New York.

         6.        On July 11, 2017, Jaiden PADILLA, LOPEZ-Avitia, and another Mexican

male departed from 316 Calvert Street, Whitehall, PA in the 2016 Chevrolet Suburban, and on

July 13, 2017 agents began receiving court authorized location information for PADILLA’s

cellular telephone (773) 301-6136. At that time, PADILLA and LOPEZ-Avitia were located in


                                                 3
              Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 5 of 17




San Antonio, Texas. Physical and electronic surveillance observed the Chevrolet Suburban at a

San Antonio motel, and the location information for PADILLA’s telephone showed repeated

visits to several residences in San Antonio including a residence occupied by Rusbael

SANCHEZ-Olivas at 4910 Native Dr., San Antonio, Texas. Subsequent toll records showed

frequent contact between cellular telephone (210) 560-7818 used by SANCHEZ-Olivas and the

known telephones of LOPEZ-Avitia, NINO-Meyer, and PADILLA.

         7.        On July 15, 2017, PADILLA and LOPEZ-Avitia departed San Antonio,

Texas in the Chevrolet Suburban and drove back to Pennsylvania where, on July 17, 2017,

agents arranged for the Suburban to be stopped by a Pennsylvania State Police Trooper.

PADILLA and LOPEZ-Avitia were found to be accompanied by Mexican national Rafael

Alberto Reyes-Castro who stated he was a police officer in Mexico. During a consent search of

the Chevrolet Suburban, notes on hotel stationery were found regarding acquiring a house in

Lawrenceville, GA with a garage; and a pre-paid cellular phone, with a Georgia area code, was

found concealed in a natural void in the dashboard of the Suburban. Tolls from the hidden phone

showed extensive contact with numbers in Mexico and Georgia, and the phone was believed to

belong to LOPEZ-Avitia. This initial identification of LOPEZ-Avitia, who was in possession of

a Mexican passport, resulted in his identification (through law enforcement records) as the head

of a large Mexican methamphetamine distribution organization based in San Antonio, Texas and

distributing from Mexico to Texas, Illinois, Florida, and California. He was also documented as

using vehicles with hidden compartments, concealing drugs in the spare tires of rental vehicles,

and trafficking in firearms. Additional records showed that in January 2016, a courier for

LOPEZ-Avitia, who departed from San Antonio, was stopped while driving in Louisiana with 5


                                                4
              Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 6 of 17




pounds of methamphetamine destined for delivery in Plant City, Florida.

         8.        Information received from the methamphetamine courier identified LOPEZ-

Avitia’s girlfriend as Maria Chavez who resided with him in San Antonio, TX and who was

 the registered owner of a tan/gold colored Chrysler Sebring Convertible, with California license

 plates, equipped with a concealed compartment for transporting drugs. Maria Chavez was

 also found to have been arrested in 2015 in Chicago, IL while accompanying a male in

 possession of 5 kilos of cocaine and $166,000. The Chrysler Sebring convertible was later

 found to have been re-registered multiple times in San Antonio (after the methamphetamine

seizure), and was most recently registered in Chicago, Illinois to Dabinsson NINO-Meyer at an

address previously used by Rudy Cabrera. In March 2018, the Chrysler Sebring Convertible was

observed in the garage of, and parked in front of 316 Calvert Street, Whitehall, PA; and in June

2018, NINO-Meyer loaded the Sebring with 15 kilos of drugs and approximately $250,000 he

stole from LOPEZ-Avitia and fled from the Whitehall, PA stash house with the vehicle.

         9.        On September 21, 2017, location information for Jaiden PADILLA’s cellular

telephone (773) 301-6136 showed that he drove non-stop from Pennsylvania to San Antonio,

Texas where he briefly stopped outside of the city before immediately heading back eastbound.

Due to the time of night, and the short duration of his stop in a rural area, surveillance was

unable to observe any activity. On his way back to Pennsylvania, PADILLA was stopped by law

enforcement in Mississippi where he told the officer he had transported a load of alcohol to his

"boss" for a wedding or party in Texas. Phone tolls from PADILLA's trip to San Antonio

revealed he communicated with a telephone used by Manuel LOPEZ-Avitia and a telephone

number determined to be used by inmates in the federal prison facility CI Great Plains located


                                                  5
           Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 7 of 17




in Hinton, Oklahoma.


      a)     Audio from the recorded jail calls was obtained and an officer fluent in

             Spanish reviewed the 19 calls, which occurred between 08-12-2017 and 10-11-

             2017, and determined that Jaiden PADILLA was speaking with his older brother

             Joaquin Padilla who was in federal prison serving a sentence for violating

             supervision regarding a 375 pound marijuana drug conviction for which he

             received a 41 month sentence, and re-entry after deportation. He was also

             previously identified in other DEA investigations as being involved in cocaine

             distribution in Indiana and Chicago, Illinois. The content of the calls confirmed

             Joaquin Padilla has a previous drug relationship with LOPEZ-Avitia a/k/a

             “Compa,” and that Jaiden PADILLA has been working for LOPEZ-Avitia by

             moving money and drugs. During one of the conversations in August 2017, he

             asked Jaiden PADILLA about when he (Jaiden PADILLA) went on "vacation

             with those 7 people" (referring to 7 kilograms) and where they went. Jaiden

             PADILLA responded that they went from Georgia to Pennsylvania. Joaquin

             PADILLA also asked numerous questions about them having any "work" (drugs)

             and Jaiden PADILLA admitted to taking money to New York for LOPEZ-Avitia,

             described items being 28 and a half ($28,500), and also used code words for

             cocaine, heroin, and marijuana. During one of the recorded calls on October 10,

             2017, another inmate, using Joaquin PADILLA's jail phone account and identified

             as LOPEZ-Avitia’s brother-in-law, spoke to Jaiden PADILLA and then to Manuel

             LOPEZ-Avitia a/k/a “Compa,” who was present with PADILLA.

                                              6
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 8 of 17




                b)      Joaquin PADILLA was released on December 6, 2017, and again deported

                to Mexico. During the calls he told Jaiden PADILLA he would return to the U.S.

                and they could work together supplying (with drugs) people he had met in prison.

                A review of prison records showed that money was placed in Joaquin Padilla’s

                jail account by Jaiden PADILLA and by Rusbael SANCHEZ-Olivas.

       10.           During the period of October 12, 2017 to October 16, 2017, location

 information for Jaiden PADILLA’s cellular telephone showed he departed from Pennsylvania

in his identified vehicle and traveled to Chicago, Illinois.

       11.      On October 16, 2017, at approximately 2:30 a.m., after the front porch light of

316 Calvert Street, Whitehall, turned on and off numerous times, a taxi cab SUV arrived and a

subject, believed to be Rusbael SANCHEZ-Olivas from San Antonio, Texas, exited the rear seat

of the SUV and a male (believed to be Manuel LOPEZ-Avitia) exited the residence. Both males

then entered 316 Calvert Street together.

          12.        On October 17, 2017, PADILLA drove from Chicago to Nashville, Tennessee

and returned to Chicago the following day where surveillance observed him at an apartment

complex where he paid cash to rent an apartment and then immediately drove back to Nashville.

DEA agents in Nashville conducted surveillance and observed PADILLA meeting with 2

Hispanic males at a restaurant, and visiting a car lot and a phone store. He returned to Chicago

with an unidentified male and stayed briefly in the newly rented apartment before going to the

airport (presumably to drop off the unidentified male). PADILLA's telephone contacts while in

Tennessee related to a DEA Nashville heroin investigation in which investigators had received

information that subjects in their case were recently seeking to find a new heroin source.


                                                  7
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 9 of 17




                a) In a subsequent recorded jail call, Jaiden PADILLA told his incarcerated

                brother Joaquin Padilla that he had picked up money in Tennessee and believed

                he was followed (by police) while he was there and while returning to Chicago.

          13.      After PADILLA departed from Nashville, a newly activated Tennessee

cellular telephone began communicating with LOPEZ-Avitia and others. Also, a Texas telephone

used by Angel Montemayor communicated with LOPEZ-Avitia and toll records showed

Montemayor was in Nashville after PADILLA departed, and was in contact with numerous

Tennessee numbers before flying from Nashville to Allentown, PA on October 20, 2017 and

being observed entering 316 Calvert Street, Whitehall, PA. Montemayor was determined,

through public records, to use the same address in Rio Grande City, Texas used by Nhilze

Campos (a suspected drug shipment coordinator and wife of federal inmate Rogelio Campos)

who was in regular contact with LOPEZ-Avitia on numerous cellular telephones he was

identified as using during this investigation.

       14.         On October 20, 2017, discarded trash was collected from 316 Calvert Street

Whitehall, PA which contained numerous used and unused dryer sheets, knotted shopping

bags ripped open, torn pieces of receipts of money wire transfers, burnt religious candles, and an

airline ticket boarding pass in the name Rusbael SANCHEZ-Olivas documenting his air travel

from San Antonio, Texas to Philadelphia, PA on October 15, 2017.

          15.      On November 2, 2017, discarded trash was collected from 316 Calvert Street

 Whitehall, PA which contained an August 4, 2017 web order receipt from the Buffalo Wild

 Wings Restaurant at 9701 Roosevelt Blvd., Philadelphia, PA with the name "Davinson Meyer"

 (Dabinsson NINO-Meyer) and contact telephone number (267) 423-8566. An analysis of toll


                                                 8
           Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 10 of 17




records for (267) 423-8566, a T-Mobile cellular telephone activated on May 31, 2017 with no

subscriber information, shows contacts with multiple telephones used by Manuel LOPEZ-

Avitia; telephone used by Franklin GENAO-Caba and Jose GENAO-Caba; and cellular

telephones (210) 560-7818 and (210) 993-8321 used by and associated with Rusbael

SANCHEZ-Olivas.

         16.      Between May 30, 2018 and August 1, 2018, DEA Philadelphia conducted a

federal court-authorized wire intercept of cellular telephone (267) 671-3849 (Target Telephone

#1), used by Jose GENAO-Caba. During the interception, Jose GENAO-Caba and Franklin

GENAO-Caba discussed their drug activities and their drug relationship with Dabinsson NINO-

Meyer and Manuel LOPEZ-Avitia, and GENAO-Caba had multiple drug-related conversations

with NINO-Meyer. In a June 13, 2018 intercept, NINO-Meyer told Jose GENAO-Caba that he

(NINO-Meyer) had stolen 15 kilos and $250,000 belonging to LOPEZ-Avitia and had fled the

organization’s stash house in Whitehall, Pennsylvania. The following day, on June 14, 2018, the

intercept captured Jose GENAO-Caba arranging to tow the drug organization’s silver Nissan

Altima, with two (2) kilograms in a hidden compartment in the dashboard, to Detroit, Michigan,

at the direction of LOPEZ-Avitia. Surveillance followed and stopped GENAO-Caba, took

custody of the vehicle, and allowed GENAO-Caba to leave. Officers subsequently searched the

Nissan Altima and seized two (2) kilograms of fentanyl from the dashboard compartment.

         17.      On June 16, 2018, Manuel LOPEZ-Avitia returned to the Calvert Street stash

house residence in Whitehall, Pennsylvania (driving a 2018 white Honda CRV registered in

Pennsylvania in his name) where he was joined by Allentown, Pennsylvania resident Ebert

CABRERA and others. The wire intercept confirmed that LOPEZ-Avitia was in Pennsylvania in


                                               9
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 11 of 17




an attempt to locate NINO-Meyer, who had stolen drugs and money from him, and to investigate

the seizure of the two kilograms of fentanyl seized from Jose GENAO-Caba while he was

transporting it to Detroit, Michigan for LOPEZ-Avitia.

       18.     On June 22, 2018, discarded trash collected from 316 Calvert Street, Whitehall,

Pennsylvania contained a Wells Fargo Bank statement for Manuel LOPEZ-Avitia. Records

obtained for the account show it was opened on December 11, 2017, in Allentown, Pennsylvania.

Each monthly statement was mailed to the original account address of 316 Calvert Street,

Whitehall, Pennsylvania, until the June 2018 statement when the mailing address was changed to

812 49th Street, San Diego, California (when LOPEZ-Avitia vacated the Whitehall, Pennsylvania

residence). In August 2018, a related account was opened by LOPEZ-Avitia in the business

name Rayo M. Trucking, LLC with a mailing address of 340 Dunmire Street, Frederick,

Colorado (which is the same address used by LOPEZ-Avitia when he obtained a Colorado

driver’s license in August 2018). Activity in these accounts included numerous cash deposits as

well as deposits in the form of checks and money orders, which have occurred at ATMs and

branch offices. LOPEZ-Avitia made frequent cash withdrawals, often immediately after deposits

occurred, and used the account to purchase food, airline tickets, other goods and services, and to

rent cars and hotel rooms. The accounts also reflect frequent balance inquiries. The deposits and

withdrawals occurred throughout the United States in cities where LOPEZ-Avitia and his

criminal associates have been identified as operating and/or conducting their drug business.

Additionally, these deposits occurred in cities/states where individuals with whom LOPEZ-

Avitia had telephone contact were located. The following activity was identified on LOPEZ-

Avitia’s Wells Fargo account:


                                                10
     Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 12 of 17




a)     On December 11, 2017, $2,000 was deposited into LOPEZ-Avitia’s account in

Nashville, Tennessee. (LOPEZ-Avitia associate Jaiden Padilla was documented as

traveling to Nashville, Tennessee in October 2017 and establishing a new drug

customer(s) for the LOPEZ-Avitia organization. Following that visit, several of the

telephones used by LOPEZ-Avitia had contact with Nashville, Tennessee telephone

numbers.

b)     Between December 15, 2017 and January 12, 2018, $16,000 was deposited into

LOPEZ-Avitia’s account in the form of checks from “Cavevi Naturals,” which is a

company in Edinburg, Texas owned and operated by Maria MONTEMAYOR-Cantu,

who was identified on October 5, 2017 when she was observed at a Bensalem,

Pennsylvania hotel with Jaiden Padilla and claimed to be looking for a warehouse in

Pennsylvania to bring her produce. An additional $4,000, from an unidentified source

was deposited to LOPEZ-Avitia’s account in Edinburg, Texas on December 28, 2017.

c)     In February 2018, multiple cash deposits were made to LOPEZ-Avitia’s account

in Allentown, Pennsylvania. Additionally, on February 16, 2018, $2,500 was deposited to

his account in Camden, New Jersey, and on the same day LOPEZ-Avitia signed a check

for $2,000 payable to Dabinsson NINO-Meyer.

d)     On February 27, 2018, $2,000 was deposited into LOPEZ-Avitia’s account in

Nashville, Tennessee.

e)     On June 8, 2018, a $5,500 check was deposited to LOPEZ-Avitia’s account which

was from a bank in Dalton, Georgia, and had a remitter listing name of Rusbael

SANCHEZ-Olivas.


                                       11
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 13 of 17




       19.     On June 24, 2018, while LOPEZ-Avitia was at the Whitehall, PA stash residence,

the location was visited by Ebert CABRERA and Maryland resident Luis LLANOS who arrived

in LLANOS’ gray Honda 4-door with Maryland license plates.

       20.     On July 5, 2018, after vacating the Whitehall, Pennsylvania stash house (and not

renewing the rental contract), Manuel LOPEZ-Avitia left Pennsylvania in his Honda CRV and

drove to Chicago, Illinois. He was then confirmed to be in telephone contact with several Illinois

telephones directly related to a 30-kilogram heroin seizure that occurred in Aurora, Illinois, on

July 2, 2018. LOPEZ-Avitia then traveled to Colorado where, in August 2018, he obtained a

driver’s license and began using multiple cellular telephones with Colorado area codes.

       21.     In October 2018, a Cooperating Defendant (CD1) identified Manuel LOPEZ-

Avitia a/k/a “Compa” as the head of a Mexican drug organization, assisted by multiple

individuals, and involved in the receipt and distribution of kilogram quantities of heroin,

fentanyl, and cocaine to numerous customers in Philadelphia and Allentown, Pennsylvania and

elsewhere. CD1 also identified Rudy CABRERA as a criminal associate of LOPEZ-Avitia who

received multi-kilogram shipments of fentanyl from LOPEZ-Avitia. CD1 further identified Ebert

CABRERA a/k/a “Bola” as another member of the LOPEZ-Avitia drug organization who lived

at 807 E. Turner Street in Allentown, Pennsylvania. CD1 advised that the Nissan Altima with the

hidden compartment belonged to LOPEZ-Avitia, along with a second vehicle (a black Ford

Fusion) with a large hidden compartment behind the rear seat that held 15 kilogram packages.

Both vehicles were used by members of the organization to deliver drugs and pick up money.

CD1 admitted to picking up multiple kilogram shipments of fentanyl from a truck driver in

northern New Jersey at the direction of LOPEZ-Avitia, and also accompanying LOPEZ-Avitia


                                                12
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 14 of 17




and NINO-Meyer to Atlanta, Georgia where they picked up shipments of produce (tomatoes)

which had drugs concealed in the produce crates. The crates were driven to Allentown,

Pennsylvania in U-Haul rental vans and trucks, where the drugs were removed in a warehouse

location. CD1 further explained that the organization frequently transported drug proceeds to

New York City, and that the organization residence in Whitehall, Pennsylvania was a location

used to store and distribute drugs and drug proceeds, and load the vehicles equipped with hidden

compartments. CD1 admitted to delivering drugs and money to the organization residence in

Whitehall, Pennsylvania, making trips to Detroit for the organization, and also confirmed that

NINO-Meyer had stolen 5 kilograms of heroin, 5 kilograms of fentanyl, and 5 kilograms of

cocaine from LOPEZ-Avitia, along with currency. CD1 was shown known photographs of

Manuel LOPEZ-Avitia, Rudy CABRERA, and Ebert CABRERA and positively identified them

as the individuals CD1 had described.

       22.      On March 2, 2019, officer seized 2 kilograms of fentanyl from a Bensalem, PA

apartment and arrested 3 individuals who were processing the drugs in the apartment. The drugs

were determined to be supplied by Ebert CABRERA and Rudy CABRERA, and had been

arranged by LOPEZ-Avitia. Investigators also learned that the fentanyl had been obtained in

Ohio, at the direction of LOPEZ-Avitia, and had been transported to Bensalem, PA by Luis

LLANOS.

       23.     In late 2019, LOPEZ-Avitia and other members of his drug organization were

charged and arrested pursuant to this investigation. Thereafter, multiple defendants began

cooperating. Two cooperating defendants (CD2 and CD3) advised that in late August 2018, at

the direction of LOPEZ-Avitia, Ebert CABRERA and Luis LLANOS drove from Pennsylvania


                                               13
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 15 of 17




to San Antonio, Texas. During the trip, their vehicle broke down in Louisiana, and LLANOS

rented a vehicle there which they used to continue their trip to Texas. On September 1, 2018,

CABRERA and LLANOS, also at the direction of and arranged by LOPEZ-Avitia, met with a

Mexican male drug associate of LOPEZ-Avitia (identified as Rusbael SANCHEZ-Olivas) in a

trailer home and received 5 kilograms of fentanyl from him. LLANOS then transported the

drugs, at the direction of LOPEZ-Avitia, to Chicago, IL concealed in the spare tire of a pick-up

truck LLANOS rented in San Antonio, TX. CD2 also advised that, following the delivery,

LLANOS was stopped by police in Pennsylvania while driving the rental truck back to his home

in Maryland. CD2 and CD3 were shown a photograph of Rusbael SANCHEZ-Olivas and

positively identified him as the person who supplied the 5 kilograms of fentanyl.

               a)     Rental car records were found confirming that Luis LLANOS rented a

               vehicle on August 31, 2018 in Lafayette, Louisiana.

               b)     Rental car records were found confirming that Luis LLANOS rented a

               Ford pick-up truck on September 1, 2018 in San Antonio, TX, which was also

               capture on license plate readers traveling northbound just north of Dallas Texas

               on September 2, 2018 (along the most common route between San Antonio, TX

               and Chicago, IL).

               c)     Police records were found confirming that the same rental truck, being

               driven by LLANOS, was stopped by Pennsylvania police on September 3, 2018

               near the Maryland border.

       24.     CD2 and CD3 also advised that after LLANOS departed Texas for Illinois,

CABRERA drove with SANCHEZ-Olivas to Denver, Colorado where they met with LOPEZ-


                                               14
           Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 16 of 17




Avitia. CD2 and CD3 further stated that, at the time of this delivery, SANCHEZ-Olivas was

engaged in some type of dispute with LOPEZ-Avitia about an unidentified house.

               a)      Property records reveal that SANCHEZ-Olivas owns two (2) different

               trailer homes in and around San Antonio, TX, one of which matches the

               description given by CD2 and CD3 of the location where the drug delivery

               occurred. SANCHEZ-Olivas also owned the residence at 4910 Native Dr., San

               Antonio, TX until March 2019, when ownership of the property was transferred

               into the name Manuel LOPEZ (believed to be Manuel LOPEZ-Avitia). The

               transaction was reported as a warranty deed re-sale with a cash purchase payment.

25.    Toll records for Pennsylvania cellular telephone (267) 206-1363 (known to be used by

Ebert CABRERA during the San Antonio trip) show 12 calls with Colorado cellular

telephone (970) 404-2596 between August 25, 2018 and September 3, 2018; and 12 calls with

Colorado cellular telephone (970) 534-4377 between September 2, 2018 and September 6, 2018.

Both Colorado cellular telephones, based on toll analysis, are believed to have been be used by

Manuel LOPEZ-Avitia.

               a)     Toll records for cellular telephone (210) 560-7818 (known to

               be used by Rusbael SANCHEZ-Olivas) show 2 calls with Colorado cellular

               telephone (970) 534-4377 (used by LOPEZ-Avitia) on September 4, 2018.




                                               15
             Case 2:21-mj-00579 Document 1 Filed 03/29/21 Page 17 of 17




       26.     Given the facts and circumstances described above, your affiant believes that

there is sufficient probable cause to believe that from in or about May 2017 to on or about

September 2, 2018, Rusbael SANCHEZ-Olivas conspired to distribute and possess with intent to

distribute 400 grams or more, that is, approximately 5 kilograms, of a mixture and substance

containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 846.




__s/DAVID B. CLEE________________
David B. Clee
Task Force Officer
Drug Enforcement Administration


Sworn and subscribed before me this _26th_day
of _March_, 2021.



_s/RICHARD A. LLORET________
HON. RICHARD A. LLORET
United States Magistrate Judge




                                                16
